PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/996,174
Filing Date: January 14, 2016
Appellant(s):  Dhawan, Anmol et al.



__________________
	
Mr. George-Leonard Ngengwe (Reg. No. 69,530)
For Appellant



EXAMINER’S ANSWER








This is in response to the appeal brief filed December 11, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Rejection dated July 14, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The 35 USC §101 rejection of claims 2-5 and 18-20 is withdrawn.



(2) Response to Argument

Appellant's arguments concerning the §101 rejection have been fully considered.  However, Appellant's arguments are not persuasive because they fail to provide facts, evidence, or other basis for establishing error in the Examiner's conclusion that the claims are directed to a judicial exception (abstract idea) without significantly more.

With respect to the §101 rejection of exemplary independent claim 1 (though similarly applicable to independent claims 12 and 17), and referring to Step 2A Prong One of the eligibility inquiry (under the 2019 PEG), Appellant first argues the claims are not directed to an abstract idea, but that “Claims 1-20 are directed to an improved software implementation of lead calculation and are therefore eligible under McRO”, that “Claim 1 for example, improves on conventional lead calculation by (1) mapping specific sensor data of consumers to specific predefined interactions of consumers; (2) accessing precomputed scores that have corresponding conversion rates; and (3) calculating a leads score based on a first precomputed score of a first predefined interaction and a second precomputed score of a second predefined interaction”  (Brief at pg. 10).  The Examiner respectfully disagrees.
receiving detected sensor data from at least one of one or more consumer devices…, determining one or more interactions of the consumer with the product…, based on the set of predefined interactions, calculating a leads score…, and generating a lead for the consumer based on determining the leads score exceeds a threshold are reasonably understood as reciting steps that amount to commercial interactions, such as advertising, marketing or sales activities or behavior, which as noted in the 2019 PEG, falls within the scope of the “Certain Methods of Organizing Human Activity” abstract idea grouping.
Notably, Appellant’s Specification supports the finding that the claimed invention is used to perform commercial interactions such as marketing or sales activities.  See, for example, paragraph [0004] (emphasis added):

    PNG
    media_image2.png
    359
    720
    media_image2.png
    Greyscale

Therefore, based on the plain language of the claims as viewed in light of the Specification, it is clear that claim 1 recites steps that set forth advertising, marketing, or sales activities or behaviors related to consumers interacting with products in brick-and-mortar stores.
determining, calculating, and generating steps can be performed mentally and thus fall within the “Mental Processes” abstract idea grouping in the 2019 PEG because these steps can be performed via human evaluation or judgment, whereas the receiving step of claim 1 can be performed via human observation while also amounting to pre-solution data gathering activity, and which could feasibly be performed with pen and paper to aid in receipt of the data.  Notably, courts have recognized steps that can be performed mentally with the aid of pen and paper as falling within the realm of mental processes (See pg. 9 of the October 2019 Update, discussing the court’s findings in CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366).  Furthermore, although claim 1 recites that the method is “computer-implemented” in the preamble, the body of the claim is silent regarding any specific device, computer, software, machine, technological element or the like for performing any of the receiving, determining, calculating, or generating steps, such that these steps are disembodied and cover every feasible means under the sun capable of performing such activities, or at most with mere nominal involvement of a computer.
In response to Appellant’s suggestion that “Claim 1 for example, improves on conventional lead calculation” via the steps for mapping specific sensor data…, accessing precomputed scores…, and calculating a leads score…” (Brief at pg. 10, last paragraph), the Examiner points out that none of the mapping, accessing, or calculating steps have been shown to effect any form of technical change or improvement whatsoever.  Appellant’s claims have not been shown to modify, reconfigure, manipulate, or transform the computer, computer software, or any technical elements in any discernible manner, much less yield an improvement thereto.  Even assuming, for the sake of argument, that the claims amount to an improvement over prior art techniques, such an improvement would be considered, at most, an improvement confined within the abstract idea itself, which is not enough to confer eligibility on the claim.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).  Accordingly, even if the claimed invention was shown to be an improvement over conventional lead calculation, such a finding would not control the outcome of the subject matter eligibility inquiry since an improvement to an abstract idea does somehow remove it from the realm of abstractness.
Appellant next argues by seeking to analogize to the eligibility rationale in the CAFC’s McRO decision (Brief at pgs. 11-13).  In particular, Appellant argues that “the pending claims should be found patent eligible under McRO,” suggesting that, similar to McRO, claim 1’s language directed to "based on the set of predefined interactions, calculating a leads score based on the first precomputed score of the first predefined interaction and the second precomputed score of the second predefined interaction, the calculated leads score indicating an interest level of the consumer in the product” amount to  “a combined order of specific rules that renders information in a specific format” (Brief at pg. 12), and that “efficiently gathering and analyzing consumers’ interactions with products and calculating leads scores as a quantifiable level of interest based on consumers’ interactions at brick-and-mortar stores constitute a bona fide technological improvement under McRO” (Brief at pg. 13).  The Examiner respectfully disagrees.
In response, the Examiner first emphasizes that the claims in McRO share virtually no similarities with Appellant’s invention.  The claims in McRO were directed to a technological improvement over existing, manual 3-D animation techniques by using unconventional rules that relate sub-sequences or phonemes, timings, and morph weight sets to achieve an improved technological result in conventional industry practice, which transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers.  No similar subject matter, technical field, or improvement is contemplated by Appellant’s disclosure or achieved through Appellant’s claims.  Instead, Appellant’s claimed invention is directed to steps for generating a lead for a consumer based on a leads score that exceeds a threshold by using received data to determine interactions and calculate a leads score, which amounts to managing personal behavior or interactions in the context of marketing or advertising (interaction of a consumer with a product in a brick-and-mortar store; marketing or sales McRO’s 3-D animation activity that is arguably rooted in technology.
Notably, exemplary claim 1 of the McRO ‘576 patent applied the inventive solution in the final limitation of the claim by “applying said final applying said final stream of output morph weight sets to a sequence of animated characters to produce lip synchronization and facial expression control of said animated characters,” which is clearly a technological result/solution that was recognized by the CAFC as “a specific asserted improvement in computer animation.”  In contrast, Appellant’s claim 1 yields a result of “generating a lead for the consumer based on determining the leads score exceeds a threshold.”  This could not be more different from McRO:  First, the step for generating a lead is entirely disembodied in claim 1 and thus falls squarely within the realm of “abstract” since it can be accomplished mentally.  In addition, the step for generating a lead is plainly a step falling within the realm of commercial, marketing, or advertising activity since a “lead” is described in paragraph [0002] of Appellant’s Specification solely in a marketing context, noting that a lead is simply “an indicator of a consumer's interest in a product” that can be determined by a retailer.  Finally, whereas McRO’s final step of “applying” effectuates a technological improvement to computer animation, Appellant’s final step for generating a lead neither invokes nor improves upon any form of technology.  Therefore, in contrast to the claims in McRO, Appellant’s claims have not been shown to improve any technical process, but instead have been found to be directed to mental steps and certain methods of organizing human activity applied, at most, with a generic computer.

Next, under Step 2A Prong Two of the eligibility inquiry (under the 2019 PEG), which is in evaluation of whether the claim recites additional elements that integrate the judicial exception into a practical application, Appellant suggests the claims provide an “improvement in the functioning of a computer, or an improvement to other technology or technical field” (Brief at pg. 13), and in particular that “the pending claims provide a novel solution for efficiently calculating sales leads as a quantified level of interest of a consumer in a product” (Brief at pg. 14).  The Examiner respectfully disagrees.

As provided in the 2019 PEG, Step 2A Prong Two is an evaluation of the role of the “additional elements,” which in claim 1 merely encompass the (generic) computer nominally recited in the preamble (computer-implemented method) along with the “detected sensor data from at least one of one or more consumer devices or one or more IoT devices,” which merely serve to tie the abstract idea to a particular technological environment (automated or computer-based operating environment) via generic computing hardware that appears to be relied on only for insignificant pre-solution data gathering activity (i.e., receiving sensor data), which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).
Appellant next cites paragraphs 4, 26, 33-34, 36, and 40 of the Specification in support of the suggestion that the claims are integrated into a practical application (Brief at pg. 14).  However, generating sales leads in a brick-and-mortar store is not a technological process.  The fact that the received data is “detected sensor data” does not alter the finding that the determining, calculating, and generating steps are abstract, nor alter the finding that the “receiving” represents pre-solution data-gathering activity.  Notably, no sensors are positively recited in executing any of the steps in claim 1.  Instead, the claim step in which “detected sensor data” is received merely uses the term “sensor data” to describe the type of data that is received, which the Examiner emphasizes amounts, at most, to pre-solution data gathering activity and is thus insufficient to integrate the judicial exception into a practical application.  MPEP 2106.05(g).
one or more consumer devices or one or more IoT devices are not positively recited for performing any “sensing” within the scope of the claim (since the “receiving” step merely uses the term “sensor” as an adjective to describe the source of the received data), employing one or more consumer devices or one or more IoT devices to facilitate collection of the sensor data nevertheless would amount to nothing more than using known or generic computing devices as tools to implement the abstract idea, which does not amount to a technological improvement or otherwise indicate a practical application.  See MPEP 2106.05(f).
Even assuming arguendo that an improvement was achieved, improving the generation of sales leads is, at most, an improvement to a business process for generating a lead with only nominal involvement of a generic computer, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).

Lastly, under Step 2B of the eligibility inquiry, Appellant argues that “claims 1-20 recite features sufficient to ensure the claims amount to significantly more than the alleged abstract idea” (Brief at pg. 14, last paragraph), and more specifically that “the unconventional configuration of elements in the pending claims should be found to constitute significantly more than an abstract idea because the claimed systems and methods improve upon conventional lead calculation and generation techniques,” and that “the pending claims are unconventional and not widely known in the industry, as evidenced by the lack of an art rejection” (Brief at pg. 15).
In response to Appellant’s suggestion that the claims are unconventional when evaluated under Step 2B, the Examiner notes that a §101 rejection, including one based on a judicial exception, does not hinge on whether or not the invention as a whole, or any particular limitation, is deemed novel over the prior art.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).  Thus, even if the claimed invention was shown to be novel, such a finding would not control the outcome of the subject matter eligibility inquiry.
Appellant’s claims have not been shown to describe unconventional operation of the generic computing elements relied on to implement the claims.  Instead, Appellant’s Specification discloses that the invention can be implemented with virtually any computing device under the sun, which fails to impose meaningful limitation on the claim (See, e.g., paragraph [0062]:  “…may be practiced in a variety  of system configurations, including handheld devices, consumer electronics, general-purpose  computers, specialty computing devices, etc.”; See also, paragraph [0027]:  “each of the  consumer devices (e.g., the smartphone 122, smart glasses 124, smart watch 12) may have any  number of different embedded sensors such as an accelerometer, gyroscope, magnetometer,  proximity sensor, light sensor, GPS receiver, and camera”).
Similarly, the detected sensor data and the devices from which the data are received encompass well-understood, routine, and conventional activity/elements in the prior art.  See, e.g., Ashbrook, et al., US 2012/0075196 (par. 43:  “sensors may be of any conventional type known to one of ordinary skill in the art, including, but not limited to resistance touch sensors, capacitive sensors, proximity sensors”).  See also, Waller et al., US 2011/0121958 (par. 46:  “detection unit 13 may be also any other proximity sensors well-known to a person skilled in the prior art.”), and neither Appellant’s claims nor Specification allude to any modification or technological improvement to the sensors or to any computing devices receiving data therefrom.
by an application on a customer’s phone that can capture a signal from a beacon attached to a sales associate to determine whether a customer is interacting with a sales associate” (Brief at pg. 16).
However, Appellant’s argument lacks merit because it relies on a narrower scope than is required by the claims.  Specifically, the claims merely require “receiving detected sensor data from at least one of one or more consumer devices or one or more IoT devices,” which does not require an application on a customer’s phone or capturing a signal from a beacon attached to a sales associate.  In fact, all that is required by Appellant’s claims is the receipt of data from the one or more consumer or IoT devices.  If Appellant intends for an application on a customer’s phone to capture a signal from a beacon attached to a sales associate to be relied on to execute one or more method steps, the Examiner emphasizes that no such limitation is required within the scope of the claim, and therefore it would be improper to import such claim limitations from the specification.  See Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  See also, CollegeNet, Inc. v. Apply Yourself Inc., 418 F.3d 1225, 1231 (Fed. Cir. 2005) (while the specification can be examined for proper context of a claim term, limitations from the specification will not be imported into the claims).
Accordingly, Appellant’s arguments have not shown that claim 1 includes additional elements that, individually or as an ordered combination, amount to significantly more than the abstract idea itself.

For the above reasons, it is believed that the rejection(s) should be sustained.


Respectfully submitted,
/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683

Conferees:

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        
/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.